Citation Nr: 0211004	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  99-24 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a compensable evaluation for pulmonary 
tuberculosis.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as secondary to the 
veteran's service-connected pulmonary tuberculosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his brother



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee in January 1999 and March 2002.  The 
Board remanded this case back to the RO in March 2000, and 
the case has since been returned to the Board.

In a March 2001 statement, the veteran requested a second 
personal hearing in conjunction with his appeal.  However, a 
September 2001 VA Report of Contact reflects that he withdrew 
this request.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The medical evidence of record reflects that the veteran 
has no present residuals of inactive pulmonary tuberculosis.

3.  There is no medical evidence of record indicating an 
etiological relationship between the veteran's claimed COPD 
and either service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for pulmonary 
tuberculosis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 
4.31, 4.97, Diagnostic Code 6731 (2001); 66 Fed. Reg. 45630-
45632 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).

2.  The veteran's claimed COPD was not incurred in or 
aggravated by service or as secondary to his service-
connected pulmonary tuberculosis.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.310 (2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties of the VA

Initially, the Board finds that all relevant facts have been 
properly developed in regard to the veteran's claims, and no 
further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  Specifically, the 
RO has obtained records corresponding to medical treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations.  There is no indication of additional relevant 
medical evidence that has not been obtained by the RO to 
date.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in a March 2002 
Supplemental Statement of the Case.  See 38 U.S.C.A. § 5103 
(West 1991 & Supp. 2001).  This issuance, which includes a 
summary of the newly enacted provisions of 38 U.S.C.A. 
§§ 5103 and 5103A, also contains a specific explanation of 
the type of evidence necessary to substantiate his claims, as 
well as a description of which portion of that evidence (if 
any) was to be provided by him and which portion the VA would 
attempt to obtain on his behalf.  See generally Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002). 

II.  Entitlement to a compensable evaluation for pulmonary 
tuberculosis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2001).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, as here, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2001).  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (2001).

In a May 1971 rating decision, the RO granted service 
connection for active pulmonary tuberculosis and assigned a 
100 percent evaluation, effective from March 1971.  In light 
of a January 1973 VA examination showing improvement, the RO, 
in a February 1973 rating decision, reduced this evaluation 
to 30 percent, effective from January 1974.  In an August 
1979 rating decision, the RO further reduced this evaluation 
to 10 percent, effective June 1979, in light of a July 1979 
VA examination showing minimal symptomatology.  Finally, in a 
March 1982 rating decision, the RO reduced this evaluation to 
zero percent, effective from June 1982, in light of a 
December 1981 VA examination showing no current residuals of 
tuberculosis.  The zero percent evaluation has since remained 
in effect and is at issue in this case.  

During his September 1998 VA pulmonary 
tuberculosis/mycobacterial diseases examination, the veteran 
described a history of active tuberculosis.  The examiner 
noted that the disease was not presently active.  X-rays were 
noted to have shown calcified granulomas, with no infiltrates 
or effusions.  The diagnoses were inactive pulmonary 
mycobacterium tuberculosis and tobacco abuse.  Pulmonary 
function studies performed in October 1998 revealed forced 
expiratory volume in one second (FEV-1) of 76 percent of 
predicted value and the ratio of FEV-1 to forced vital 
capacity (FEV-1/FVC) of 83 percent.  The examiner interpreted 
these results as showing a mild obstructive ventilatory 
defect, with the results suggesting poor effort or a 
neuromuscular disorder.

An examination conducted in October 1998 for Tennessee 
Disability Determination Services (TDDS) revealed FEV-1 
scores ranging from 39 to 59 percent of predicted value.  The 
examiner noted that the veteran provided only a fair effort 
on testing.  Lung x-rays revealed diffuse, scattered 
calcifications throughout both lung fields, compatible with 
old granulomatis disease.  There were some increased 
interstitial markings as well.  The impression was a history 
of tuberculosis.

The veteran underwent a second examination for TDDS in 
October 1999, during which he complained of chest pain.  The 
examination revealed that the lungs had limited thoracic 
motion and were clear.  With respiration, the diaphragms were 
depressed downward, with approximately one to two centimeters 
from inspiration to expiration.  The impressions included a 
history of old tuberculosis, felt to be inactive; and a 
history compatible with a physical examination suggestive of 
chronic obstructive lung disease, with a predominantly 
obstructed emphysema.  

During his March 2000 VA Video Conference hearing, the 
veteran briefly described "breathing and respiratory 
problems."  He suggested that his current overall pulmonary 
condition represented a progression of his pulmonary 
tuberculosis.

Following the Board's March 2000 remand, the veteran 
underwent a VA infections diseases examination in August 
2000.  The examiner, who reviewed the veteran's claims file, 
indicated that he had a history of pulmonary tuberculosis in 
the early 1970's, which had subsequently been clinically 
inactive, and that his current complaints were not definite 
in terms of location or specificity.  As such, the veteran 
was referred to a pulmonologist for further study.  

A VA pulmonary tuberculosis/mycobacterial diseases 
examination was subsequently conducted in September 2000.  In 
the examination report, the examiner noted that chest x-rays 
from September 2000 revealed extensive calcified granulomas 
bilaterally, representing no change from prior x-rays except 
for the presence of a single left mid-lung nodule.  A 
computed tomography (CT) scan revealed a non-calcified 
solitary pulmonary nodule, more likely in the left upper 
lobe.  Pulmonary function studies were noted to have revealed 
FEV-1 of 79 percent, FEV-1/FVC of 74 percent, maximum 
voluntary ventilation of 67, and diffusing capacity of 100 
percent.  In rendering an assessment, the examiner noted that 
the veteran's pulmonary tuberculosis had been inactive during 
the last 28 years, with no evidence of active disease by 
chest x-ray.  There was no evidence of reactivation 
tuberculosis.  Rather, the veteran had developed a pulmonary 
nodule in the left lung, possibly a carcinoma.  The current 
pulmonary functioning was noted to be stable and not 
impaired.  In conclusion, the examiner found that the 
veteran's pulmonary tuberculosis "appears to represent an 
old healed disease, without any identifiable pulmonary 
impairment, clinically and by pulmonary function test."  

In November 2001, the RO requested that the claims file be 
returned to the examiner for an opinion as to the 
relationship between the veteran's apparent COPD and his 
service-connected pulmonary tuberculosis.  In a January 2002 
addendum, the examiner who conducted the September 2000 VA 
examination commented that there was no evidence that COPD 
was caused by past pulmonary tuberculosis and that the 
veteran did not, in fact, have COPD.  The examiner further 
noted that pulmonary tuberculosis "is not responsible for 
causing chronic obstructive pulmonary disease anyway."

The RO has evaluated the veteran's pulmonary tuberculosis at 
the zero percent rate under 38 C.F.R. § 4.97, Diagnostic Code 
6731 (2001).  Under this section, inactive pulmonary 
tuberculosis is, depending on the specific findings, to be 
rated as residuals of interstitial lung disease, restrictive 
lung disease, or, when obstructive lung disease is the major 
residual, as chronic bronchitis (Diagnostic Code 6600).  In 
this regard, the Board notes that chronic bronchitis is to be 
evaluated at the 10 percent rate in cases of FEV-1 of 71 to 
80 percent of predicted value, FEV-1/FVC of 71 to 80 percent, 
or diffusion capacity of the lung by the single breath method 
(DLCO(SB)) of 66 to 80 percent of predicted value.

In this case, the Board first notes that the recent evidence 
of record reflects that the veteran's pulmonary function 
scores have varied significantly during the pendency of this 
appeal.  Examinations from 1998 and 1999 revealed reduced 
FEV-1, albeit as a result of a suboptimal effort on the part 
of the veteran.  By contrast, testing in 2000 was reported to 
be largely within normal limits.  There is also conflicting 
evidence as to whether the veteran actually has COPD, with 
the 1998 and 1999 examination reports suggesting this 
diagnosis and the pulmonologist who examined the veteran in 
September 2000 refuting this diagnosis.

Regardless of whether the veteran actually suffers from COPD 
and the degree of this disability, if present, there is no 
indication of record whatsoever that any resultant pulmonary 
dysfunction is proximately due to his service-connected 
pulmonary tuberculosis.  This matter, as requested in the 
Board's prior remand, was conclusively addressed in the 
January 2002 addendum.  Under Diagnostic Code 6731, such 
dysfunction must be a residual of pulmonary tuberculosis for 
the criteria for a compensable evaluation to be met.  This 
case is therefore distinguishable from Mittleider v. West, 11 
Vet. App. 181, 182 (1998), in which the United States Court 
of Appeals for Veterans Claims held that when it is not 
possible to separate the effects of a nonservice-connected 
condition from those of a service-connected condition, 
reasonable doubt should be resolved in the claimant's favor 
with regard to the question of whether certain signs and 
symptoms can be attributed to the service-connected 
condition.  

Put simply, there is no basis for finding that the criteria 
for a compensable evaluation for the veteran's pulmonary 
tuberculosis have been met, and the preponderance of the 
evidence is therefore against his claim for this benefit.  In 
reaching this determination, the Board acknowledges that the 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2001). 

II.  Entitlement to service connection for COPD
 
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(2001).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2001).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001). 

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (2001).  
Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (2001).

Most of the facts relevant to this claim have been discussed 
in conjunction with the veteran's claim for a compensable 
evaluation for pulmonary tuberculosis.  The Board also notes 
that the veteran was not specifically treated for COPD during 
service and that pulmonary function testing from October 1975 
revealed the first evidence of "an obstructive pattern of 
moderate pulmonary impairment."   

Overall, there is no competent medical evidence of record 
suggesting that the veteran's COPD, if present, was incurred 
in or aggravated by service.  There is also no competent 
medical evidence indicating that incurrence or aggravation of 
this disorder is proximately due to the veteran's service-
connected pulmonary tuberculosis.  Indeed, the January 2002 
addendum, described above, reflects the exact opposite 
conclusion.  

The only evidence of record supporting this claim is lay 
evidence, including the testimony of the veteran and his 
brother during the March 2000 hearing.  However, neither 
individual has been shown to possess the requisite training, 
credentials, or other expertise needed to render a diagnosis 
or a competent opinion as to medical causation.  As such, 
this lay evidence is not tantamount to competent medical 
evidence and completely lacks probative value.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for COPD, to include 
as due to his service-connected pulmonary tuberculosis, and 
the claim must be denied.  Again, as the preponderance of the 
evidence is against the veteran's claim, the provisions of 
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001) are not 
applicable.  


ORDER

The claim of entitlement to a compensable evaluation for 
pulmonary tuberculosis is denied.

The claim of entitlement to service connection for COPD, to 
include as secondary to the veteran's service-connected 
pulmonary tuberculosis, is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

